Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 2/1/2021.  Claims 21-39 are currently pending within this application.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.	Claims 21-39 of the instant application are rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1-25 of US Patent 10519932 (hereafter ‘932).

3.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 21-39 of the instant application are anticipated in the limitations of claims 1-25 of cited patent ‘932. The claims of the instant application are broader than those of cited patent ‘932 and merely omit certain limitations in the claims of the cited patent ‘932.

Instant Application
Claim 1
US Patent ‘932
Claim 1
An automated system for tracking an airborne object in a designated area, the automated system comprising: a detection tower; a plurality of wide field of view (WFOV) cameras connected to the detection tower to monitor airspace in all approachable directions around a designated area surrounding the detection tower; a tracking camera connected to the detection tower for providing a high resolution image of an airborne object, wherein the tracking camera is configured to image the airborne object at a maximum distance of greater than or equal to 600 m; wherein the plurality of wide field of view cameras are interconnected and are configured to image the airborne object at a maximum distance of greater than or equal to 600 m; and a server in communication with the cameras, wherein the server analyzes images from the cameras to classify the airborne object captured by the cameras.
An automated system for tracking an airborne object in a designated area, the automated system comprising: a detection tower; a plurality of wide field of view cameras connected to the detection tower; a tracking camera connected to the detection tower for providing a high resolution image of an airborne object, wherein the tracking camera is configured to image the airborne object at a maximum distance of greater than or equal to 600 m; wherein the plurality of wide field of view cameras are interconnected and have a combined field of view that surrounds the detection tower to provide a substantially hemispherical combined field of view surrounding and extending above the detection tower, and wherein the plurality of wide field of view cameras are configured to image the airborne object at a maximum distance of greater than or equal to 600 m; and a server in communication with the cameras, wherein the server analyzes images from the cameras to classify the airborne object captured by the cameras.

	Table 1	

Instant Application
Claim 1
US Patent ‘932
Claim 19
An automated system for tracking an airborne object in a designated area, the automated system comprising: a detection tower; a plurality of wide field of view (WFOV) cameras connected to the detection tower to monitor airspace in all approachable directions around a designated area surrounding the detection tower; a tracking camera connected to the detection tower for providing a high resolution image of an airborne object, wherein the tracking camera is configured to image the airborne object at a maximum distance of greater than or equal to 600 m; wherein the plurality of wide field of view cameras are interconnected and are configured to image the airborne object at a maximum distance of greater than or equal to 600 m; and a server in communication with the cameras, wherein the server analyzes images from the cameras to classify the airborne object captured by the cameras.
A method of analyzing object movement in a designated area, the method comprising: monitoring airspace in all approachable directions around the designated area with a plurality of wide field of view cameras connected to a detection tower and configured to provide a substantially hemispherical mitigation volume surrounding and extending above the detection tower, and wherein the plurality of wide field of view cameras to image an airborne object at a maximum distance of greater than or equal to 600 m; detecting the airborne object through a wide field of view camera; activating a tracking camera connected to the detection tower to track the airborne object at a maximum distance of greater than or equal to 600 m; obtaining a high resolution image of the airborne object with the tracking camera; transmitting, automatically through a computing device, the high resolution image to a server; classifying, through the server, the airborne object based at least in part on the high resolution image; monitoring the airborne object with the tracking camera as the airborne object enters the designated area based at least in part on a set of classifications when the airborne object is classified as at least one of a predetermined living species or an inanimate object such as a drone or aircraft; and activating mitigation efforts within the designated area when the airborne object meets a threshold classification and a threshold location.

	Table 2	

4.	As can be seen in Tables 1-2, each of the claimed limitations of independent claim 1 of the instant application is included within the claimed limitations of claims 1 and 19 of cited patent '932.  Additionally, claims 22-39 of the instant application are anticipated by claims 1-25 of cited patent ‘932.  

Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 39 currently recites the limitation of "the tracking high resolution cameras”; however, there is insufficient antecedent basis for this claimed limitation.  Appropriate correction is required.

Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 21-35 and 37-39 are rejected under 35 U.S.C 103 as being unpatentable over Stiesdal (US PGPub 2013/0050400) [hereafter Stiesdal] in view of Chuang (US PGPub 2012/0242788) [hereafter Chuang] and Conard (US PGPub 2014/0313345) [hereafter Conard].

7.	As to claim 21, Stiesdal discloses an automated system (as shown in Figure 1) for tracking an airborne object in a designated area (wind farm having a wind turbine), the automated system comprising a detection tower (tower on top of wind turbine as shown in Figure 1 connected to hub 2 and holding cameras 3 and 4), a wide field of view camera (panoramic first camera) connected to the detection tower to monitor airspace in all approachable directions (360 degree field of view) around a designated area surrounding the detection tower, a tracking camera (second high resolution camera) connected to the detection tower for providing a high resolution image of an airborne object, and a server (evaluation system) in communication with the cameras, wherein the server analyzes images from the cameras to classify an airborne object captured by the cameras (Paragraphs 0026-0031, 0039-0049, 0069, 0085, 0099-0104).
	It is however noted that Stiesdal fails to particularly disclose a plurality of wide field of view cameras connected to the detection tower, wherein the plurality of field of view cameras are interconnected.
	On the other hand, Chuang discloses an imaging system (as shown in Figures 1-2) that includes a detection tower (not shown) and a plurality of wide field of view cameras (within tiers 1-3 of camera head 200 shown in Figures 1-2) connected to the detection tower wherein the plurality of field of view cameras are interconnected and have a combined field of view that surrounds the detection tower to provide a substantially hemispherical combined field of view (Paragraphs 0037, 0041-0043, 0048-0049, 0054-0055, 0118-0119). 
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include a plurality of wide field of view cameras connected to the detection tower, wherein the plurality of field of view cameras are interconnected as taught by Chuang with the system of Stiesdal because the cited prior art are directed towards object tracking systems that include wide field of view cameras mounted to a tower in order to monitor a designated area and because the Stiesdal references discloses a base system that includes a tower having a wide field of view camera that has a 360 degree field of view and a tracking camera mounted thereon while Chuang discloses a comparable video sensor structure which includes a plurality of wide field of view cameras that surround a tower which the video sensor is mounted to in a similar fashion to the claimed invention where a substitution of the video sensor structure within the Stiesdal would yield predictable results of enabling the wide angle video sensors to capture the continuous 360 degree field of view as the current configuration of Stiesdal does while further expanding the monitoring coverage such that the wide field of view cameras provide hemispherical coverage of the monitoring area.
	Also, it is noted that the combination of the Stiesdal and Chuang references fails to particularly disclose the tracking camera is configured to image the airborne object at a maximum distance of greater than or equal to 600 m and that the plurality of wide field of view cameras are configured to image the airborne object at a maximum distance of greater than or equal to 600 m.
	On the other hand, Conard discloses an automated system (as shown in Figure 1) for tracking an airborne object (12) where a tracking camera (14 as shown in Figures 3-4) is configured to image the airborne object at a maximum distance of greater than or equal to 600 m (Paragraphs 0019-0020, 0025, 0028), and wide field of view cameras (82 as shown in Figures 3 and 4) are configured to image the airborne object at a maximum distance of greater than or equal to 600 m (Paragraphs 0019-0020, 0025, 0032-0033).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include the tracking camera is configured to image the airborne object at a maximum distance of greater than or equal to 600 m and that the plurality of wide field of view cameras are configured to image the airborne object at a maximum distance of greater than or equal to 600 m as taught by Conard with the automated tracking system taught by the combination of Stiesdal and Chuang because the cited prior art are directed towards surveillance systems for detecting airborne objects with wide field of view cameras and because the claimed limitations have been fully disclosed within the cited prior art references and would yield predictable results of enabling the monitoring and tracking system to effectively image an object entering the jurisdiction of the tracking system at a greater distance in order to enable mitigation efforts to be applied in a timely manner.

8.	As to claim 22, Conard discloses the airborne object is an inanimate object that is moving in the designated area (Paragraph 0019).

9.	As to claim 23, Conard discloses the inanimate object is a drone or aircraft (Paragraph 0019).

10.	As to claim 24, Stiesdal discloses a determent system (warning system) to disable the inanimate object moving in the designated area (Paragraphs 0032-0035, 0076-0077).

11.	As to claim 25, Stiesdal discloses the determent system comprises: an electromagnetic transmitter, a laser, a jamming signal transmitter, a gun, a projectile, or a combination thereof (Paragraph 0077).

12.	As to claim 26, Stiesdal discloses the designated area is an airport, a prison, a stadium, a research facility, a wind farm, a solar farm, a developmental area, a construction site, a national monument, a national park, or combinations thereof (Paragraphs 0021, 0072, 0074, 0083).

13.	As to claim 27, Stiesdal discloses the airborne object is an airborne animal (Paragraphs 0029-0031).

14.	As to claim 28, Stiesdal discloses the designated area corresponds to a windfarm (Paragraphs 0021, 0072, 0074, 0083).

15.	As to claim 29, Stiesdal discloses a controller (evaluation/warning system) to signal a wind turbine in the windfarm to curtail operation and/or signal a deterrent system to deploy a deterrent measure for the airborne animal identified as a protected species and as at risk from a wind turbine (Paragraphs 0029-0031, 0078-0081, 0085, 0088-0091).

16.	As to claim 30, Stiesdal discloses the controller (evaluation/warning system) after the curtail operation, the controller continues to track the airborne animal with the tracking camera and for the airborne animal of the protected species at a decreased risk from the wind turbine the controller sends a signal to the wind turbine to resume normal operation (Paragraphs 0086-0089).

17.	As to claim 31, Chuang discloses the WFOV cameras are interconnected to provide, in combination, substantially hemispherical coverage around the detection tower (Paragraphs 0041, 0118-0119).

18.	As to claim 32, the combination of the Stiesdal, Chuang, and Conard references discloses all claimed subject matter as explained above with respect to the comments/citations of claims 21 and 31.

19.	As to claim 33, Chuang discloses each wide field of view camera has a field of view that partially overlaps with another wide field of view camera (Paragraphs 0004, 0041).
	Also, Conard discloses each wide field of view camera has a field of view that partially overlaps with another wide field of view camera (Paragraphs 0037-0038).

20.	As to claim 34, Stiesdal discloses a positioner connected to the tracking camera to rotate and tilt the tracking camera to continuously track a moving airborne object, wherein the positioner is a pan and tilt system (Paragraphs 0045, 0047).
	Also, Conard discloses a positioner (motion controller 32 connected to motors 50 and 54) connected to the tracking camera to rotate and tilt the tracking camera to continuously track a moving airborne object, wherein the positioner is a pan and tilt system (Paragraphs 0045, 0047) (Paragraphs 0026-0028).

21.	As to claim 35, Stiesdal discloses provide stereoscopic imaging for distance detection of the airborne object from the tracking camera (Paragraphs 0041, 0044, 0048-0049, 0099-0100). 
	Also, Chuang discloses a pair of high resolution cameras with overlapping fields of view (Paragraphs 0004, 0041). 
	Also, Conard discloses a pair of high resolution cameras with overlapping fields of view (Paragraphs 0037-0038).

22.	As to claim 37, the combination of the Stiesdal, Chuang, and Conard references discloses all claimed subject matter as explained above with respect to the comments/citations of claims 27 and 28.

23.	As to claim 38, Stiesdal discloses a plurality of optical imaging sensor modules connected to the wind turbine tower at a height H above ground level and arranged around the wind turbine tower to provide a 360 degree field of view as measured in a horizontal plane perpendicular to the wind turbine tower (Paragraphs 0026, 0039-0041, 0049, 0068-0069).

24.	As to claim 39, the combination of the Stiesdal, Chuang, and Conard references discloses all claimed subject matter as explained above with respect to the comments/citations of claims 1 and 35.

25.	Claim 36 is rejected under 35 U.S.C 103 as being unpatentable over Stiesdal (US PGPub 2013/0050400) [hereafter Stiesdal] and Chuang (US PGPub 2012/0242788) [hereafter Chuang] and Conard (US PGPub 2014/0313345) [hereafter Conard], as applied to claim 21, and in further view of Bahat (US PGPub 2015/0010399) [hereafter Bahat].

26.	As to claim 36, it is noted that the combination of the Stiesdal, Chuang, and Conard references fails to particularly disclose a range finder or a radar to measure a distance of the airborne object from the automated system.
	On the other hand, Bahat discloses an automated tracking system comprising a range finder or a radar (410) to measure a distance of the airborne object from the automated system (Paragraphs 0057-0058, 0076-0078). 
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include a range finder or a radar to measure a distance of the airborne object from the automated system as taught by Bahat with the system taught by the combination of Stiesdal, Chuang, and Conard references because the cited prior art are directed towards monitoring systems for wind farms and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of providing additional detection techniques for taking measurements of detected objects that differ from those of the monitoring cameras.

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664